Citation Nr: 1513392	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-36 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 7, 2009, for the assignment of an increased rating for the service-connected left knee mechanical derangement and anterior cruciate insufficiency. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 1970 rating decision, the RO granted service connection for residuals of a left knee injury for hospital or treatment purposes.  In October 1970, he was granted service connection compensation for his left knee disability; a noncompensable (zero percent) disability rating was assigned.

In the August 2009 rating decision on appeal, the RO granted an increased rating of 10 percent and reclassified the Veteran's left knee injury residuals as mechanical derangement and anterior cruciate insufficiency.  An effective date of July 7, 2009 was assigned.  An August 2010 rating decision increased this disability rating to 20 percent, effective July 7, 2009.  

The Veteran contends he is entitled to an effective date earlier than July 7, 2009 for the grant of his increased rating.  Specifically, the Veteran has noted that he filed his claim on July 7, 2009 and an effective date may be assigned one year prior to the date his claim was filed.  See the Hearing Tr. at 14.  In the alternative, the Veteran testified that he submitted "an informal claim by visiting the Philadelphia VA hospital in late 1972 or early 1973."  See Hearing Tr. at 4; see also 38 C.F.R. § 3.157 (2014).  

The Board notes that the record includes a VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) dated in 1973.  This form documents a request from a VA Medical Center (MC) to determine whether the Veteran had been granted service connection for a left knee condition.  A response was mailed to the VAMC in Wilmington, Delaware. 

The record reflects that the RO attempted to obtain the Veteran's treatment records from the VAMC in Philadelphia, Pennsylvania, from 1972 - 1973; however, an attempt has not been made to obtain any treatment records from the VAMC in Wilmington, Delaware.  This must be accomplished. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to secure the Veteran's VA treatment records from the Wilmington, Delaware VA Medical Center from 1972-1973.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


